Citation Nr: 0304484	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-07 272A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to higher initial ratings for residuals of 
multiple mine fragment wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to June 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
1945, wherein initial schedular evaluations were assigned, 
effective from December 23, 1944, for multiple mine fragment 
wounds.  Ten percent ratings were therein assigned for 
traumatic arthritis of the right knee and elbow, with 
retained foreign bodies, and a noncompensable rating was 
assigned for nonsymptomatic scars, as residuals of multiple 
shrapnel wounds.  An appeal of that determination led to 
entry by the Board of a decision, dated January 31, 1947, 
assigning initial ratings of 20 percent for loss of function 
of the right elbow, 20 percent for loss of function of the 
right knee, and 10 percent for residuals of a muscle injury 
of the abdominal wall.  Compensable ratings were denied for 
multiple cicatrices of the right upper extremity and right 
chest wall.  In addition, the Board also denied entitlement 
to service connection for a psychoneurosis, right inguinal 
hernia, and stomach disorder.

Received by the Board in May 2002 was the veteran's motion 
for reconsideration of the Board's decision of January 1947.  
Such motion was granted by the Board in September 2002, with 
review by an expanded panel being limited to the issues of 
the ratings to be assigned for the veteran's multiple mine 
fragment wounds.  


FINDINGS OF FACT

1.  No basis for a continuation of the 100 percent rating 
assigned under Extension 6 of the Department of Veterans 
Affairs (VA) Schedule for Rating Disabilities (Schedule), 
1933 edition, is shown.

2.  The residuals of the veteran's multiple mine fragment 
wounds consist of severe muscle injuries involving Muscle 
Group (MG) V, VIII, and XI, in addition to scarring and 
retained shell fragments of the chest and abdominal wall, 
right hand, and right shoulder, without demonstrated muscle 
involvement in any such area.

3.  The scarring of the chest and abdominal wall, right hand, 
and right shoulder is not tender or painful on objective 
demonstration, poorly nourished, repeatedly ulcerated, 
unstable, deep, productive of limited function or motion, or 
at least 929 square centimeters in size.

4.  A 10 percent rating for scars of the right upper 
extremity and right chest wall with retained, metallic 
foreign bodies in the right chest wall has remained in effect 
for a period in excess of 20 years.


CONCLUSIONS OF LAW

1.  An extension of the 100 percent temporary rating in 
effect from June 1944 to December 1944 is not warranted.  
Extension 6 of the VA Schedule, 1933 edition (May 27, 1942).

2.  Effective from December 23, 1944, to March 31, 1946, the 
criteria for the assignment of a 30 percent evaluation, but 
not greater, for a severe muscle injury involving MG V, and 
20 percent evaluations, but none greater, for severe muscle 
injuries involving MGs VIII and XI, have been met.  38 U.S.C. 
§ 736 (1946); Veterans Regulation No. 3(a); VA Schedule, 1933 
edition, Diagnostic Codes (DCs) 3167, 3170, 3173.

3.  Effective from April 1, 1946, to the present, the 
criteria for the assignment of a 40 percent evaluation, but 
not greater, for a severe muscle injury involving MG V, and 
30 percent evaluations, but not greater, for severe muscle 
injuries involving MGs VIII and XI, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.14, 4.40-4.59, DCs 5305, 5308, 5311, as in effect 
from April 1, 1946, to the present.

4.  The criteria for the assignment of a compensable rating 
for residuals of shell fragment wounds of the chest and 
abdominal wall, right hand, and right shoulder, have not been 
met.  Veterans Regulation No. 3(a); VA Schedule, 1933 
edition, DC 0321; 38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§  4.1, 4.2, 4.3, 4.7, 4.10, DCs 7801-7805, as in effect 
from April 1, 1946, to the present.

5.  A 10 percent rating for scars of the right upper 
extremity and right chest wall with retained, metallic 
foreign bodies, as previously assigned in 1977, is protected.  
38 C.F.R. §§ 3.951, 3.952 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On reconsideration, the veteran argues that the ratings 
previously assigned for his multiple mine fragments wounds 
did not include an evaluation for his right ulna fracture and 
that a 40 percent evaluation is warranted therefor under DC 
5307 on the basis of a compound, comminuted fracture and 
associated muscle injury.  The same basis is asserted to 
warrant a 40 percent rating for the veteran's right humeral 
fracture under DC 5305 and a 30 percent rating for a severe 
injury to MG XI with respect to a right tibial fracture.  
Allegations are also advanced to the effect that a 
compensable rating is in order for retained foreign bodies of 
the chest wall.

Factual Background

On an induction medical examination in June 1942, no 
musculoskeletal or neurological abnormalities of the veteran 
were noted.

Service medical records indicate that, in September 1943, 
when stationed near Eboli, Italy, the veteran sustained 
multiple, penetrating wounds of the chest and abdominal 
walls, right hand, right knee, right shoulder, right elbow, 
and right forearm due to shell fragments from an exploding 
land mine.  Associated therewith were fractures of the right 
ulna, right humerus, and right tibia.  Multiple foreign 
bodies consisting of mine fragments were distributed over 
each affected area, although not all are shown to have 
penetrated muscle.  Surgical intervention was required on 
more than one occasion for excision of fragments and closure 
of the wounds, and splinting and/or casting of his fractures 
was undertaken during the initial period of hospital care, 
during which there was a notation of nerve damage in 
association with the veteran's right ulnar fracture.  The 
veteran remained hospitalized throughout the remainder of his 
period of active duty for evaluation and treatment of his 
multiple shell fragment wounds.

X-rays taken in September 1943 revealed several, small 
metallic fragments of the lateral chest wall.  Radiographs in 
December 1943 disclosed an irregularity in the outline of the 
anterior surface and articulating border of the right tibia, 
with subcortical atrophy of the internal condyle of the femur 
and multiple retained foreign bodies.  Films of the right 
elbow identified a deformity of the external condyle and 
articulating surface of the humerus, with moderate 
demineralization of the bones comprising the joint and 
multiple metallic foreign bodies.  No evidence of bony injury 
of the right shoulder was noted, but multiple foreign bodies 
were distributed throughout the soft tissues.  The prior 
fracture of the right ulna, as well as multiple foreign 
bodies, was also visualized.

A Board of Medical Officers was convened in January 1944, 
whose examination showed that all of the veteran's wounds 
were healed.  The right elbow demonstrated 60 degrees of 
motion, and flexion of the fingers of the right hand was weak 
and incomplete.  Pronation and supination of the right 
forearm were markedly limited and painful.  Severe aching 
pain of the right knee joint was noted and such joint could 
not be flexed past 100 degrees.  The following diagnoses were 
offered:  Complete, compound, comminuted fracture of the 
distal one-third of the right ulna; complete, compound, 
comminuted fracture, moderate, of the lateral condyle of the 
right humerus; incomplete, compound, comminuted fracture, 
moderate, of the upper anterior surface of the right tibia; 
multiple penetrating wounds of the right knee, right elbow, 
right forearm, right shoulder, and abdominal wall, moderate; 
foreign bodies due to trauma, moderate, consisting of 
multiple mine fragments distributed in the region of the 
right knee, right elbow, right forearm, and right shoulder; 
and partial, fibrous ankylosis of the right elbow and knee.  
A transfer to the zone of the interior was recommended.

Such transfer was effectuated in March 1944, and upon 
admission, the veteran complained of an inability to flex his 
right knee and elbow.  He also voiced complaints regarding 
pain in the right knee.  On hospital admission, there was 
some tenderness to palpation of the left upper quadrant of 
the abdomen.  There was crepitus of the radio-humeral joint, 
with there being 30 degrees of extension of the right elbow 
and flexion to 40 percent of normal.  Pronation and 
supination of the right forearm were markedly limited.  
Extension of the right wrist was 75 percent of normal.  
Flexion of the fingers of the right hand was weak and 
incomplete.  The right knee exhibited full extension and 
flexion, with scarring and exostosis over the wound area.  
The right knee jerk was reduced.  

During the hospitalization that followed, it was determined 
in April 1944 that an X-ray study by the orthopedic staff had 
shown that little could be offered the veteran in the way of 
permanent improvement of his complaints of pain and 
limitation of motion of the right arm and knee.  He was 
thereafter referred for reconditioning, with examination 
showing a 10 degree loss of elbow flexion, a 40 degree loss 
of extension, and a 30 degree loss of supination, with 
moderate elbow pain on any forced motion.  There was noted to 
be full right knee motion with a stable joint and no 
swelling, but with moderate pain on walking.  A surgical 
consultation was obtained in May 1944 regarding the veteran's 
right arm, and in the opinion of the surgeon, further surgery 
was not indicated, it being probable that further improvement 
during the next year or so could be expected.  Functionally, 
the result was described as "good" and it was theorized 
that the veteran would be able to make use of the right arm 
for all except strenuous activities.  In June 1944, it was 
determined by medical staff that the veteran would remain on 
permanent limited duty and he was therefore eligible for 
separation from service.  A Certificate of Disability for 
Discharge was thereafter issued on the basis of an injury, 
secondary result of, with a 40 degree limitation of 
extension, 10 degree limitation of flexion of the right elbow 
and pain on full extension and flexion of the right knee, 
secondary to high explosive fragment wounds producing 
fracture, compound, comminuted, complete, lateral condyles of 
the right humerus, healed, and fracture, compound, 
comminuted, incomplete of the upper anterior surface of the 
right tibia.

Received by the RO in June 1944 was the veteran's initial 
application for VA benefits, wherein he sought compensation 
for the wounds incurred in service in September 1943.  In 
response, the RO, in a rating decision entered one day 
following its receipt of the veteran's claim, assigned a 100 
percent rating pursuant to Regulation 1(a), Part I, Paragraph 
1(a), effective from June 23, 1944, and Extension 6 of the 
1933 Schedule.  

In connection with such claim, the veteran was afforded a VA 
medical examination in October 1944, when he reported that he 
had not been hospitalized or otherwise treated since his 
discharge from service.  His primary complaints were of pain 
of the right elbow on motion and dull aching of the right 
knee.  

On examination, the veteran's muscular development was fair, 
and his carriage, gait, and posture were normal.  No 
articular or muscular rheumatism was present.  His right 
elbow and forearm disclosed eight, irregular shrapnel scars 
ranging in size from a green pea to a silver dime, all of 
which were healed.  Those scars were not tender, and there 
was negligible tissue loss.  It was noted that an 
irregularity was palpated with probable fracture of the 
elbow.  Flexion was to 45 degrees, with extension to 135 
degrees.  There was a normal rotating right elbow.  There was 
a one-by-one-half inch scar of the dorsum of the right hand 
that was non-tender and with slight tissue loss.  His hand 
and wrist movements were normal.  Both arms measured equally; 
the right forearm measured three-quarters of an inch less 
than the left.  Also in evidence were multiple, pea-sized 
shrapnel scars of the right chest wall which were non-
symptomatic.  The right knee had a three-and-one-half inch 
gunshot wound scar at its inner aspect that was adherent and 
non-tender, with slight tissue loss.  Flexion and extension 
of the right knee were normal, although there was a complaint 
of pain on extreme flexion.  Both lower extremities measured 
equally.  

X-rays of the right knee revealed an irregular bone defect, 
measuring one-half inch in diameter, associated with bone 
sclerosis near the anterior aspect of the tibia, immediately 
below the articular surface.  This had the appearance of a 
residual of a gunshot fracture.  Several small fragments were 
observed near the knee joint, with the articular surfaces 
revealing slight spurring consistent with superimposed 
hypertrophic arthritis.  X-rays of the right elbow 
demonstrated a gunshot fracture in the region of the lateral 
condyle, with fragments, in a very good alignment.  A few 
metallic fragments could be visualized near the fracture site 
and at the body of the radius.  Hypertrophic changes were 
observed at the articular margins.  On X-rays of the right 
hand, all bones and articulations presented a normal 
appearance.  

The following pertinent diagnoses were offered:  Multiple, 
healed shrapnel scars of the right arm, right hand, abdomen, 
chest wall, and right leg; fracture of the right tibia by X-
rays and the right elbow; traumatic arthritis of the right 
knee and elbow; limited motion of the right elbow; and 
foreign body retention of the right knee and elbow.

Further rating of the residuals of the veteran's shell 
fragment wounds was undertaken by the VA's Central Disability 
Board in January 1945.  In that decision, a 10 percent rating 
was assigned from December 23, 1944, for traumatic arthritis 
of the right knee with retained foreign body; a 10 percent 
rating was assigned from December 23, 1944, for arthritis of 
the right elbow, with retained foreign body and a limitation 
of extension; and a noncompensable rating was assigned as of 
the same date for residuals of multiple shrapnel wounds and 
healed scars, all non-symptomatic.  The veteran was provided 
notice of the action taken and of his appellate rights in a 
letter, dated January 24, 1945.

The veteran was afforded a hearing on appeal before the RO in 
May 1946, at which time testimony was received, in pertinent 
part, that he was experiencing pain of the right upper 
extremity that interfered with his ability to sleep on his 
right side.  He also noted the presence of limitation of 
motion of the right arm.  Regarding his right lower 
extremity, the veteran stated that he suffered from shooting 
pains through the right knee joint that at times diminished 
his ability to walk and caused his leg to give way.  He also 
described limited motion of the right leg and an inability to 
bear full weight on that leg.

The veteran was hospitalized at a VA medical facility in July 
and August 1946 for a period of observation and evaluation.  
His pertinent admission complaints were of pain in the right 
knee and elbow and pain of the abdomen.  It was reported by 
the veteran that he had not been in receipt of any medical 
treatment since his discharge from service.  His general 
appearance was found to be good; his muscular development, 
carriage, posture, and gait were normal.  There were a two-
and-one-half inch scar below the right patella and a healed 
scar of the right lower abdomen from a non-penetrating wound.  
Also in evidence was a broad, slightly adherent scar, 
measuring four inches, of the antero-medial tibia that was 
non-tender.  Three one centimeter scars over the lateral 
right elbow were present, all of which were non-tender.  
There was a two centimeter, non-tender scar of the dorsum of 
the right hand.  Also shown was a four inch, non-tender scar 
of the right lower quadrant of the abdomen.  Regarding the 
right upper extremity, power of the right elbow was described 
as "good," and there was one-half inch of atrophy of the 
right forearm.  There were five degrees of limited flexion 
and fifteen degrees of limited extension.  As to the right 
knee, there were 10 degrees of limited flexion, with 
excellent power.  One-half inch of atrophy of the right thigh 
was present.  From a neurological standpoint, all superficial 
reflexes were negative and all deep tendon reflexes were 
active and equal.  The Babinski's reflex was downgoing.  No 
sensory deficits were identified and there was no involvement 
of the lumbar or sacral nerves.  

Radiographs of the right knee showed multiple radio-opaque 
metallic fragments lying intracapsularly.  A very small 
metallic fragment appeared to be situated in the superior 
aspect of the tibia, anteriorly.  Subadjacently, there was a 
fairly large defect of a post-traumatic nature; several bone 
fragments were also noted in the region of the tibial 
intercondylar spines.  X-rays of the right elbow disclosed 
several irregular, fairly large metallic foreign bodies 
situated in the soft tissues dorsal to the upper end of the 
radius and of the lateral humeral condyle.  A small fragment 
was also noted posterior to the head of the radius.  There 
was deformity of the humerus in the region of the lateral 
condyle due to an old, healed bone trauma of a penetrating 
character.

The pertinent diagnoses were limitation of motion of the 
right knee and elbow; atrophy of the right thigh; loose 
bodies of the right knee; multiple metallic foreign bodies of 
the intraarticular region of the right knee and soft tissues 
of the proximal forearm; proximal fracture of the tibial 
shaft with defect, well-healed; and distal fracture of the 
humerus, healed.

Rating action was undertaken by the RO in September 1946, 
based on the findings obtained through the veteran's recent 
hospitalization, and no change in the ratings assigned for 
the residuals of his land mine injuries was made when 
evaluating same under the 1945 edition of VA's Schedule.

A private physician noted in a May 1950 report that the 
veteran had 40 percent disabilities of both his right arm and 
leg.  Such were attributed by the physician to the veteran's 
inservice shell fragment wounds.  Pertinent findings in his 
June 1950 report included diminished extension, supination, 
and pronation of the right elbow, with an altered carrying 
angle.  No reduction in right wrist motion was noted, 
although some weakness of the wrist was set forth.  The right 
knee area disclosed one-quarter inch of atrophy of the right 
thigh, with marked prominence of the medial condyle of the 
right tibia.  Limitation of motion and weakness of the right 
knee were present.  

VA examination in August 1950 was notable for showing the 
veteran to be right hand dominant.  Orthopedic evaluation 
yielded a diagnosis of residuals of mine fragment wounds of 
the right elbow and knee, with limitation of motion and 
retained metal fragments.  Further VA examination occurred in 
September 1977, following an April 1997 fracture of the 
veteran's right elbow due to a fall from a ladder.  Surgical 
treatment of such fracture is shown by a private physician in 
June 1977.  Notable clinical findings included healed scars 
of the dorsum of the right hand and right elbow, without 
underlying tissue loss.  Limited motion of the right elbow 
and knee was demonstrated; marked instability of the patella 
was present, but without lateral instability of the knee 
ligaments.  

Action by the RO in October 1977 continued the previously 
assigned ratings for residuals of the shell fragment wounds 
affecting the right hand, forearm, elbow, knee, and abdomen, 
and increased the rating assigned for scars of the right 
upper extremity and right chest wall, with retained foreign 
bodies, from 0 to 10 percent, pursuant to DC 5321.

Analysis

The record in this matter reflects that the veteran initially 
filed a claim for VA benefits in June 1944 and, as such, the 
legal authority governing its disposition is that which was 
in effect from that time to the present.  In light of the 
favorable action herein taken, further action to develop this 
matter in order to notify the veteran of the many, procedural 
and substantive changes in the law since entry of his June 
1944 claim is obviated.  

As shown by the record, an initial 100 percent rating was 
assigned by the RO for a six-month period ending December 22, 
1944, under Extension 6 of the 1933 Schedule, the precursor 
of 38 C.F.R. § 4.28.  Under that provision, the 100 percent 
rating was for application where injuries or diseases 
necessitated continued hospitalization or prevented the 
pursuit of a substantially gainful occupation.  No basis for 
a six-month extension of the 100 percent rating is 
demonstrated, in the absence of a showing of a persistence of 
disabling symptoms of active disease or unhealed injury to 
the required degree beyond December 22, 1944.  See Note (1) 
of Extension Number 6, 1933 Schedule. 

Veterans Regulation No. 3(a), promulgated by Executive Order 
No. 6157 of June 6, 1933, provided the following:

The Administrator of Veterans Affairs [was] 
authorized and directed to adopt and apply a 
schedule of ratings of reductions in earning 
capacity from specific injuries or combination of 
injuries. The ratings [were to be] based, as far 
as practicable, upon the average impairment of 
earning capacity resulting from such injuries in 
civil occupations...The Administrator [was 
authorized] from time to time readjust this 
schedule of ratings in accordance with 
experience.

The 1933 Schedule provided, with regard to muscle injuries, 
as follows:

Moderate disability:  Scars indicating through 
and through or deep penetrating wound of 
relatively short track or through relatively 
limited area of muscle tissue.  Absence or slight 
evidence of prolonged infection with drainage.  
Tests of function compared with sound side.  

Moderately severe disability:  Scars indicating 
track of missle [sic] or fragments through 
important muscle groups with relatively prolonged 
infection with drainage.  Palpation indicating 
moderately severe fascial or muscle tissue loss 
or abnormal resistance compared with sound side.  
Tests of strength and resistance of muscle groups 
involved compared with sound side give positive 
evidence of marked or moderately severe loss.  

Severe disability:  Character of scars indicating 
wide damage to muscle groups in track of missile 
or prolonged wound infection with multiple 
drainage.  Retained multiple scattered missile 
fragments.  Adhesion of scar to bone with 
epithelial healing over the bone surface without 
true skin covering.  Traumatic muscular dystrophy 
or sclerosing myositis following simple piercing 
by a projectile.  Tests showing marked loss of 
function compared with opposite paired muscles.  

Record in the file of consistent complaint from 
first examination forward of one or more of the 
cardinal symptoms of disability due to muscle 
injury (weakness, fatigue pain, incoordination) 
is to be given due weight in evaluating 
disability.

Regarding the 1933 Schedule, a severe injury to MG V, as 
involving the major extremity, warranted a 30 percent 
evaluation under DC 3167.  Twenty percent ratings were for 
assignment for severe injuries to MGs VIII and XI involving 
the major extremity under DCs 3170 and 3173.  

With regard to scars, DC 0321 provided that superficial scars 
involving only skin or superficial fasciae which were (a) 
poorly nourished, with repeated ulceration or (b) tender and 
painful on objective demonstration, warranted a maximum 
evaluation of 10 percent.  A note following stated that such 
provisions were not to be applied to minor paresthesias in 
the region of a scar and the evaluation was not to be 
combined with muscle injuries.

Implemented as of April 1, 1946, was the 1945 Schedule.  
38 U.S.C. § 736.  In any case in which the 1945 Schedule 
authorized an increase in a rating originally assigned under 
the 1933 Schedule, the increase was to be effective April 1, 
1946.  Id.; see also Appendix, 38 C.F.R. Chapter I, paragraph 
3 (1946).  Such authority prompted VA to review all 
disability ratings previously assigned under the 1933 
Schedule and undertake further rating of the applicable 
disabilities under the 1945 Schedule.  Appendix, 38 C.F.R. 
Chapter I, paragraph 4a (1946).  The effective date to be 
assigned under the 1945 Schedule for claims filed within one 
year of separation from service, based on other than an 
initial rating, or as the result of the review of cases 
required by § 736, was the later of the date following 
discharge, the date showing entitlement, or April 1, 1946.  
Appendix, 38 C.F.R. Chapter I, paragraph 7b (1946).

Under the 1945 Schedule, it was noted that, in evaluating 
muscle injuries, the type of injury would indicate the 
severity of the wound.  In that regard, the following 
guidance was offered:

A through and through or deep penetrating wound 
of relatively short track by a single bullet or 
small shell or shrapnel fragment is to be 
considered as of at least moderate degree.  
Absence of explosive effect of high velocity 
missile and of residuals of debridement or of 
prolonged infection, are moderate muscle 
disabilities.  Objective evidence would be 
entrance and (if present) exit scars linear or 
relatively small, and so situated as to indicate 
relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, 
and of definite weakness or fatigue in 
comparative tests.

A moderately severe muscle disability would 
result from a through and through or deep 
penetrating wound by high velocity missile of 
small size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization.  Objective findings would consist 
of entrance and (if present) exit scars 
relatively large and so situated as to indicate 
track of missile through important muscle groups.  
Indication on palpation of moderate loss of deep 
fascia or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved 
(compared with sound side) give positive evidence 
of marked or moderately severe loss.

A severe muscle injury would result from a 
through and through or deep penetrating wound due 
to high velocity missile, or large or multiple 
low velocity missiles, or explosive effect of 
high velocity missile, or shattering bone 
fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  
Objective findings would show extensive ragged, 
depressed, and adherent scars of skin so situated 
as to indicate wide damage to muscle groups in 
track of missile.  X-ray may show minute multiple 
scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of 
missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not 
swell and harden normally in contraction.  Tests 
of strength or endurance compared with the sound 
side or of coordinated movements show positive 
evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not 
present but a diminished excitability to Faradism 
compared with the sound side may be present.  
Visible or measured atrophy may or may not be 
present. Adaptive contraction of opposing group 
of muscles, if present, indicates severity.  
Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true 
skin covering, in an area where bone is normally 
protected by muscle, indicates the severe type.  
Atrophy of muscle groups not included in the 
track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle 
following simple piercing by a projectile 
(progressive sclerosing myositis), may be 
included in the severe group if there is 
sufficient evidence of severe disability.

In addition, the note preceding DC 5301 pointed out that a 
compound, comminuted fracture with muscle damage from the 
missile establishes severe muscle injury and that there may 
be additional disability from malunion of the bone, 
ankylosis, etc.  

Under the 1945 Schedule, a 40 percent rating is for 
assignment for severe muscle injury under DC 5305 when 
affecting the dominant extremity; 30 percent ratings are 
assignable for severe muscle injuries under DCs 5308 and 5311 
when involving the dominant extremity.

With regard to scars, the 1945 rating schedule had several 
DCs.  DC 7803 provided that scars, superficial, poorly 
nourished, with repeated ulceration, warranted an evaluation 
of 10 percent.  DC 7804 provided that scars, superficial, 
tender and painful on objective demonstration, warranted an 
evaluation of 10 percent.  DC 7805 provided that other scars 
should be rated on the limitation of function of the body 
part affected.

Service medical records identify the existence of compound, 
comminuted fractures of the right ulna, humerus, and tibia, 
as well as multiple retained shell fragments in those areas.  
It is also apparent that the veteran's multiple wounds 
necessitated hospital care, including attempted 
rehabilitation, from the time of the injury in September 1943 
until his separation from service in June 1944.  Aside from 
those indicia of severe muscle injury, a significant 
improvement in the level of resulting impairment is 
nevertheless demonstrated in the latter months of service and 
on the initial postservice examinations.  That 
notwithstanding, rating of the aforementioned fractures with 
associated retained shell fragments, be it under the 1933 or 
1945 Schedules, compels the assignment of ratings for severe 
muscle injury in the area of each such fracture.  Based on 
the findings in service and on the post-service medical 
examinations, the identified motor deficiencies denote 
involvement of MGs V, VIII, and XI.  

The affected MGs are those specified by the veteran, with the 
exception of that related to the residuals of the shell 
fragment wound and associated fracture of the right humerus.  
While the veteran alleges that it was MG VII that was most 
affected, service medical records specifically identify that 
it was the external condyle of the humerus that sustained the 
compound, comminuted fracture.  Also, the corresponding 
muscle injury was manifested principally by a reduction in 
right wrist extension, with some reduction in finger motions, 
all of which point to MG VIII.  Based on the foregoing, a 30 
percent rating is for assignment for a severe muscle injury 
involving MG V and 20 percent ratings are warranted on the 
basis of severe injuries to MGs VIII and XI, effective from 
December 23, 1944, to March 31, 1946, and effective from 
April 1, 1946, to the present, a 40 percent rating is for 
assignment for a severe muscle injury involving MG V and 30 
percent ratings are warranted on the basis of severe injuries 
to MGs VIII and XI.  Those evaluations represent the maximum 
ratings assignable under each applicable DC.  Pain is a 
listed criterion for the evaluation of muscle injuries under 
the 1933 and 1945 Schedules and functional loss greater than 
that contemplated by the aforementioned evaluations is not 
otherwise indicated by the record.  See 38 C.F.R. §§ 4.40-
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

As applicable under the 1933 and 1945 Schedules, the combined 
rating for disabilities of the right upper extremity does not 
exceed the rating for an amputation at the next higher level 
than the site of injury.  Such muscle injuries are not in the 
same anatomical region, as defined by either applicable 
Schedule, and as such, the principle requiring elevation of 
the rating to the next highest level is not applicable.  As 
well, the two severe injuries of the right upper extremity do 
not affect but a single joint, with the record indicating 
involvement of the elbow function by MG V (humeral fracture) 
and wrist/finger function due to MG VIII involvement.  
Accordingly, the requirement that the combined rating cannot 
exceed the rating for ankylosis is not for application under 
these facts.  By the same token, while there are compensable 
disabilities of the right upper and lower extremities at 
issue, the disabilities in question do not involve paired 
extremities or paired skeletal muscles, such that application 
of the bilateral factor is warranted.  

There remains for consideration the rating or ratings to be 
assigned for the shell fragment wounds of the veteran's chest 
and abdominal wall, right hand, and right shoulder.  Service 
medical records describe the foregoing as penetrating wounds 
with retained metallic fragments, presumably shrapnel, being 
visualized in each of those areas, but only in the soft 
tissues.  No muscle involvement is demonstrated as to any 
shell fragment wound of the chest, abdomen, right hand, or 
right shoulder.  The only external abnormality shown 
clinically is that of scarring, none of which is 
demonstrated, following the cessation of the temporary 100 
percent rating in December 1944, to be painful or tender on 
objective demonstration, poorly nourished, ulcerated, or 
otherwise productive of a limitation of function.  So, 
notwithstanding the evident scarring and retained shell 
fragments, only noncompensable ratings are assignable.  The 
same is true under the recent amendment to the criteria for 
the evaluation of skin scars, see 67 Fed. Reg. 45950 (2002), 
in the absence of a showing of scars which are deep, 
productive of pain or limited motion, unstable, or of such a 
size or associated with limited function as to warrant a 
compensable rating.  See 38 C.F.R. § 4.118, DCs 7801-7805, 
effective from August 30, 2002. 

In pertinent part, the veteran alleges that, because the New 
York Regional Office in 1977 rating action assigned a 10 
percent rating for scars of the right upper extremity and 
chest wall, pursuant to DC 5321, it was conceded that there 
was an injury to MG XXI and that such injury was at least of 
a moderate degree.  With this, the panel disagrees, noting 
that the record does not identify any muscle involvement 
regarding the chest wall wound, or with respect to the 
abdominal wall, right hand, or right shoulder wounds.  
Assignment of ratings on the basis of muscle injury is 
therefore not possible.  That notwithstanding, the 10 percent 
rating assigned in 1977, as opposed to the basis or DC 
utilized, is protected and cannot be reduced in the absence 
of a showing of fraud.  See 38 C.F.R. §§ 3.951, 3.952.

Service medical records likewise contain a single reference 
in an undated clinical record as to the existence of nerve 
damage in conjunction with the veteran's right ulnar 
fracture.  Confirmation of any nerve damage is not shown in 
any other medical records compiled in service or thereafter; 
as a result, rating on the basis of nerve involvement is not 
warranted.  Similarly, the inservice Medical Board convened 
in January 1944 entered diagnoses as to partial fibrous 
ankylosis of the right elbow and knee, but evidence thereof 
is not demonstrated thereafter, thereby precluding rating of 
such ankylosis under alternate diagnostic criteria.  Scarring 
of the veteran's chin and in the left inguinal area are shown 
by the initial postservice evaluation in 1944 to be the 
result of childhood injuries and are therefore not ratable as 
residuals of the veteran's combat wounds.  There, too, is a 
showing of post-traumatic and hypertrophic arthritis of the 
veteran's right knee and elbow, but inasmuch as ratings 
therefor are based on limitation of motion, such 
manifestations are already compensated on the basis of the 
muscle injuries and the resultant impairment of motion of the 
affected joints.  As such, any rating for arthritis with 
respect to an area already subject to a muscle injury rating 
would result in pyramiding, which is to be avoided.  See 
38 C.F.R. § 4.14; see also, VAOPGCPREC 9-98 (Aug. 14, 1998); 
VAOPGCPREC 23-97 (Jul. 1, 1997).  

Throughout the record, the veteran offers statements to the 
effect that his service-connected land mine wounds have 
caused his industrial capacity to be diminished, if not 
eliminated.  To the extent that such allegations represent a 
claim for an extra-schedular evaluation, there is no showing 
by the medical or lay evidence presented in this matter, 
other than the veteran's own unsubstantiated statements, that 
the disabilities in question have resulted in frequent 
hospitalization of the veteran or otherwise have markedly 
interfered with his employment.  Despite the veteran's 
allegations of such, no employer or medical professional has 
stated for the record that any of the land mine wounds has 
resulted in a marked interference with the veteran's 
engagement in work activity.  Moreover, evidence demonstrates 
that the manifestations of these disabilities are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disabilities would be in excess 
of that contemplated by the assigned evaluations.  
Accordingly, the Board has concluded that referral of this 
case to the Director of the Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(b) 
is not in order.  

As this is a claim for higher initial ratings, the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999), is applicable.  
Under Fenderson, at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found.  Here, aside from the 
improvement in the veteran's land mine wounds that is shown 
to have occurred in the first six months after service, no 
varying severity of the disabilities in question is disclosed 
during the time frame that followed.  To that extent, the 
severity of the disabilities remained static subsequent to 
December 1944 and variable ratings are not assignable on that 
basis.  

As set forth previously, under the 1933 Schedule, the 30, 20, 
and 20 percent ratings for severe muscle injuries involving 
MGs V, VIII and XI, respectively, are effective December 23, 
1944, to March 31, 1946.  The 40, 30, and 30 percent ratings 
for severe muscle injuries affecting MGs V, VIII, and XI, 
respectively, are assigned from April 1, 1946, to the 
present.  The noncompensable ratings for scars of the right 
hand, chest, abdomen, and right shoulder, respectively, are 
effective for the continuous period from December 23, 1944, 
to the present.  In addition, the 10 percent rating assigned 
previously by the RO for scarring of the right upper 
extremity and right chest wall is protected and remains in 
effect.

(CONTINUED ON NEXT PAGE)


ORDER

Extension of a temporary 100 percent rating beyond December 
22, 1944, is denied; ratings of 30, 20, and 20 percent are 
granted for severe muscle injuries involving MGs V, VIII and 
XI, respectively, from December 23, 1944, to March 31, 1946, 
and beginning April 1, 1946, 40, 30, and 30 percent ratings 
are granted for severe muscle injuries affecting MGs V, VIII, 
and XI, respectively, subject to those legal provisions 
governing the payment of monetary benefits; compensable 
ratings for scars of the right hand, chest, abdomen, and 
right shoulder for the period from December 23, 1944, to the 
present, are denied; the protected, 10 percent rating for 
scarring of the right upper extremity and right chest wall 
remains in effect. 


______________________________              
_____________________________
      J. E. DAY                                                            
M. HINDIN
Member, Board of Veterans' Appeals              Member, Board 
of Veterans' Appeals


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


______________________________              
_____________________________
RENÉE. M. PELLETIER                                     
D. C. SPICKLER
Member, Board of Veterans' Appeals              Member, Board 
of Veterans' Appeals


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

